     Case 3:19-cr-03443-W Document 35 Filed 08/31/20 PageID.43 Page 1 of 1




 1
 2

 3
                        UNITED STATES DISTRICT COURT
 4
                      SOUTHERN DISTRICT OF CALIFORNIA
 5

 6

 7   UNITED STATES OF AMERICA,
                                                   Case No. 19cr3443-W
 8
                            Plaintiff,
 9
                                                   ORDER AND JUDGMENT
10        V.                                       OF DISMISSAL
11   LUZ ZAMUDIO GONZALEZ,
                                                   [ECF No. 32]
12
                            Defendant.
13
14
15        Upon motion of the United States of America and good cause appearing,
16        IT IS HEREBY ORDERED that the Information [ECF No. 13] in the above-
17 entitled case be dismissed without prejudice.
18        IT IS SO ORDERED.
19
20 DATED: August      ..1 I , 2020
21                                           HON. TH<JSJ. WHELAN
                                             United States District Judge
22

23
24
25
26

27

28
